Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on March 9, 2022.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on March 9 2022, have been entered.

Status of Claims
Cancellation of claims 21 and 24 and amendment of claims 13-14, 18, 22 is acknowledged.
Claims 13-20, 22-23 and 25-31 are currently pending and are the subject of this office action.
Claims 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 24, 2019.
Claims 13-20, 22-23 and 25-29 are presently under examination.

Priority
The present application is a 371 of PCT/IN17/50352 filed on 08/19/2017, and claims priority to foreign application INDIA 201621028288 filed on 08/19/2016.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 102 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-17, 19-20, 22-23, 26 and 28-29 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Smyth et. al. (US 9,296,753)

For claims 13 and 15-17, Smyth teaches pharmaceutical compositions comprising the compound: 1-((R)-3-(4-amino-3-(4-phenoxyphenyl)-1H-pyrazolo-[3,4- d]pyrimidin-1-yl)pi- peridin-1-yl)prop-2-en-1-one (Ibrutinib) (see abstract for example), wherein ibrutinib is in polymorphic form C (see column 4, line 45 through column 5, line17; column 7, line 33; column 10, lines 12 through 16; column 16, lines 18 through 20; column 17, lines 11 through 16; column 32, line 65 through column 33, line 26; column 64, lines 54 through line 63; column 66,  lines 34-48; column 68, lines 53-59, column 71, lines 34-41; column 72, lines 22-24 and column 72, line 37).
	The pharmaceutical composition comprises (see column 8, lines 41-49):
a) 140 mg of ibrutinib,
b) Croscarmellose sodium (a disintegrant, see column 8, lines 1 and 2) 7.0 wt. %,
c) Microcrystalline cellulose (a diluent, see column 7, lines 54 and 62) 45.9 wt. %, and
d) Magnesium stearate (a lubricant, see column 8, lines 8 and 11) 0.5 wt. %.
All of the above amounts and percentages anticipate the amounts and percentages of instant claim 13.
Smyth teaches that: 1-((R)-3-(4-amino-3-(4-phenoxyphenyl)-1H-pyrazolo-[3,4- d]pyrimidin-1-yl)pi- peridin-1-yl)prop-2-en-1-one (Ibrutinib) is a mixture of two or more crystalline forms selected from the group consisting of Form A, Form B, Form C, Form D, Form E, and Form F (See column 72, lines 33-38).  In other words, the formulations disclosed can contain any of the six crystalline forms disclosed, including crystalline form C (see also column 7, lines 24-37; and column 10, lines 5-37).
Finally, Smyth teaches that ibrutinib can be in the form of granules (see column 42, line 26 and 61; and column 50, line 23).

CLAIM INTERPRETATION: for claim 14, the phrase “in an amount from 1-3% w/w” is going to be interpreted as any amount or range that starts at any percentage point between 1% and 3% with any upper limit, since there is no upper limit requirement.  In other words, any range that starts between 1% and 3%, regardless of the upper limit will be considered anticipatory of the “from 1-3% w/w” requirement.
.
For claim 14, Smyth further teaches that the formulations can be in the form of a hard gelatin capsule (see column 10, line 37; column 42, lines 39-50; and column 46, lines 39-51).  Smyth also teaches that the capsules can be made from animal derived-gelation or plant derived HPMC (Hydroxypropylmethyl cellulose) (see column 42, lines 51-63).  Smyth also teaches that suitable carriers for use in the solid dosage include but are not limited to: acacia, gelatin and hydroxypropylmethyl cellulose (see column 43, lines 42-51).  Finally, Smyth teaches that the formulations can also comprise hypromellose (see column 73, Example 11, Table 6).
According to the specification, gelatin, acacia HPMC and hypromellose are considered components of a seal coating components (see instant specification, page 14, last paragraph).  
Smyth further teaches that hypromellose can be present in a range of 2% to 10% (see column 73, Example 11, Table 6.) which anticipates the instantly claimed range (from 1-3% w/w, see above CLAIM INTERPRETATION).

For claims 19 and 26, Smyth teaches that the diluent microcrystalline cellulose is present in an amount of 151.4 mg (see column 8, line 55) which anticipates the instantly claimed ranges.

For claim 20, Smyth teaches that the disintegrant croscarmellose sodium is present in an amount of 23.0 mg (see column 8, line 56), which anticipates the instantly claimed range.

For claims 22 and 23, Smyth further teaches the presence of the surfactant sodium lauryl sulfate (sodium dodecyl sulfate) which is present in an amount of 4.2 wt. % (see column 8, line 48) which anticipates the range of claim 22.

For claim 28, the ibrutinib formulations disclosed by Smyth on page 8, lines 41-58 do not include an enteric coating.

Smyth teaches all the limitations of claim 29, except for: “wherein the oral administration of a single dose form produces a total plasma concentration of at least 200 hr.ng/ml”.
However, these PK parameters will depend on the specific formulations, like for example: the concentration of ibrutinib in the formulation, the specific excipients and amount/ratio of excipients in the formulation, specific type of formulation, etc., all of which are anticipated by the formulations disclosed by Smyth.  As such, the same or similar PK parameters are expected 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical formulations comprising ibrutinib disclosed by Smyth, which anticipates all the structural limitations of claim 30, do not possess the same material, structural and functional characteristics of the pharmaceutical composition claimed in claim 30 of the instant application. In the absence of evidence to the contrary, the burden is on the applicant to prove that the instantly claimed pharmaceutical composition is different from the pharmaceutical composition/s taught by the prior art and to establish patentable differences. 
See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
Claims 13-17, 19-22, 24, 25, 27, and 28 were rejected as anticipated over U.S. 9,296,753 (“Smyth”). Applicants respectfully traverse in view of the foregoing amendments. Claim 13 has been amended to specify that the ibrutinib is in polymorphic Form C. Smyth does not specifically disclose any formulations containing ibrutinib Form C. While this polymorphic form may be disclosed in the reference, it is not disclosed in the context of a formulation having the other claimed features, and Smyth in fact provides a clear preference for a different polymorphic form—Form A. Smyth, col. 11, line 9 — col. 12, line 43. Smythe discloses many other polymorphic forms as well. Applicants respectfully submit there is too much picking and choosing necessary for Smythe to anticipate the claims as amended.
Examiner’s response:
Smyth discloses formulations of ibrutinib wherein ibrutinib can be in any of the six crystalline forms disclosed: Form A, Form B, Form C, Form D, Form E and Form F.  All of these crystalline forms, including crystalline form C are perfectly characterized throughout the reference.  Even though Smyth does not explicitly disclose a formulation wherein the crystalline form is Form C, the fact is that Smyth is very clear that all the general formulations disclosing ibrutinib can comprise any of the above six crystalline forms, so the skilled in the art will at once envisage from the disclosure the species “crystalline form C’ as anticipating the instant claims.
See MPEP 2131.02 III:
"Whether a generic disclosure necessarily anticipates everything within the genus … depends on the factual aspects of the specific disclosure and the particular products at issue." Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1083, 89 USPQ2d 1370, 1375 (Fed. Cir. 2008). See also Osram Sylvania Inc. v. American Induction Tech. Inc., 701 F.3d 698, 706, 105 USPQ2d 1368, 1374 (Fed. Cir. 2012) ("how one of ordinary skill in the art would understand the relative size of a genus or species in a particular technology is of critical importance").
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). In Kennametal, the challenged claim was to a cutting tool requiring a ruthenium binding agent with a physical vapor deposition (PVD) coating. Claim 5 of the reference disclosed all the elements of the claimed coated cutting tool, however, ruthenium was one of five specified binding agents and the claim did not specify a particular coating technique. The specification of the reference disclosed PVD as one of three suitable coating techniques. The Federal Circuit stated that the reference’s "express ‘contemplation’ of PVD coatings provided sufficient evidence that a reasonable mind could find that a person of skill in the art… would immediately envisage applying a PVD coating. Thus, substantial evidence supports the Board's conclusion that [the reference] effectively teaches 15 combinations, of which one anticipates pending claim 1. Though it is true that there is no evidence in [the reference] of ‘actual performance’ of combining the ruthenium binder and PVD coatings, this is not required." Kennametal, 780 F.3d at 1383, 114 USPQ2d at 1255 (citations omitted)


Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et. al. (US 9,296,753) in view of Sahoo et. al. (WO 2013/179307, 12-2013) and Podhipleux et. al. (US 2005/0276848).

Smyth teaches all the limitations of claim 18 (see above 102(a)(1) rejection), except for the coating comprising microcrystalline cellulose and magnesium stearate.  However, Sahoo teaches that microcrystalline cellulose has been effectively used in pharmaceutical formulations as a seal coat similar to HPMC (see for example: page 5, lines 2-3 and lines 12-13; and page 6, lines 20-21). Podhipleux teaches that magnesium stearate has been effectively used in pharmaceutical formulations as a seal coat similar to HPMC (see for example paragraphs [0059] and [0060]).
Before the effective filing date of the invention it would have been prima facie obvious for the skilled in the art to substitute one functional equivalence (any seal coating excipient like HPMC) for another (microcrystalline cellulose and/or magnesium stearate) since the prior art teaches that they function in a similar way, thus resulting in the practice of claim 18 with a reasonable expectation of success.

2) Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et. al. (US 9,296,753) in view of Shu et. al. (US 2016/0038496).

Smyth teaches all the limitations of claim 25 (see above 102(a)(1) rejection), except for the formulation not containing a surfactant.  However, Shu teaches very similar ibrutinib formulations comprising excipients like microcrystalline cellulose (a diluent), croscarmellose sodium (a disintegrant) and Magnesium stearate (a lubricant) which do not contain a surfactant (see for example, page 3, left column paragraphs [002] through [0028]), thus resulting in the practice of claim 25 with a reasonable expectation of success.

3) Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et. al. (US 9,296,753).

Smyth teaches all the limitations of claim 27 (see above 102(a)(1) rejection), except for the amount of 135.4-149.25 mg of microcrystalline cellulose.
However, Smyth teaches that the diluent microcrystalline cellulose is present in an amount of 151.4 mg (see column 8, line 55), which is very close to the claimed range (135.4-149.25 mg).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
All this will result in the practice of claim 27 with a reasonable expectation of success.







Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 13-17, 19-20, 22-23 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et. al. (US 9,296,753). 

For claims 13 and 15-17, Smyth teaches pharmaceutical compositions comprising the compound: 1-((R)-3-(4-amino-3-(4-phenoxyphenyl)-1H-pyrazolo-[3,4- d]pyrimidin-1-yl)pi- peridin-1-yl)prop-2-en-1-one (Ibrutinib) (see abstract for example), wherein ibrutinib is in polymorphic form C (see column 4, line 45 through column 5, line17; column 7, line 33; column 10, lines 12 through 16; column 16, lines 18 through 20; column 17, lines 11 through 16; column 32, line 65 through column 33, line 26; column 64, lines 54 through line 63; column 66,  lines 34-48; column 68, lines 53-59, column 71, lines 34-41; column 72, lines 22-24 and column 72, line 37).
	The pharmaceutical composition comprises (see column 8, lines 41-49):
a) 140 mg of ibrutinib,
b) Croscarmellose sodium (a disintegrant, see column 8, lines 1 and 2) 7.0 wt. %,
c) Microcrystalline cellulose (a diluent, see column 7, lines 54 and 62) 45.9 wt. %, and
d) Magnesium stearate (a lubricant, see column 8, lines 8 and 11) 0.5 wt. %.
All of the above amounts and percentages anticipate the amounts and percentages of instant claim 13.
Smyth teaches that: 1-((R)-3-(4-amino-3-(4-phenoxyphenyl)-1H-pyrazolo-[3,4- d]pyrimidin-1-yl)pi- peridin-1-yl)prop-2-en-1-one (Ibrutinib) is a mixture of two or more crystalline forms selected from the group consisting of Form A, Form B, Form C, Form D, Form E, and Form F (See column 72, lines 33-38).  In other words, the formulations disclosed can contain any of the six crystalline forms disclosed, including crystalline form C (see also column 7, lines 24-37; and column 10, lines 5-37).
Finally, Smyth teaches that ibrutinib can be in the form of granules (see column 42, line 26 and 61; and column 50, line 23).

The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of variables (ibrutinib granules, polymorphic form C ibrutinib, etc.), anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various structural limitations of the ibrutinib formulation disclosed by Smyth (ibrutinib granules, or polymorphic form C ibrutinib, etc.) from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement”, thus resulting in the practice of claims 13 and 15-17 with a reasonable expectation of success.

CLAIM INTERPRETATION: for claim 14, the phrase “in an amount from 1-3% w/w” is going to be interpreted as any amount or range that starts at any percentage point between 1% and 3% with any upper limit, since there is no upper limit requirement.  In other words, any range that starts between 1% and 3%, regardless of the upper limit will be considered anticipatory of the “from 1-3% w/w” requirement.
.
For claim 14, Smyth further teaches that the formulations can be in the form of a hard gelatin capsule (see column 10, line 37; column 42, lines 39-50; and column 46, lines 39-51).  Smyth also teaches that the capsules can be made from animal derived-gelation or plant derived HPMC (Hydroxypropylmethyl cellulose) (see column 42, lines 51-63).  Smyth also teaches that suitable carriers for use in the solid dosage include but are not limited to: acacia, gelatin and hydroxypropylmethyl cellulose (see column 43, lines 42-51).  Finally, Smyth teaches that the formulations can also comprise hypromellose (see column 73, Example 11, Table 6).
According to the specification, gelatin, acacia HPMC and hypromellose are considered components of a seal coating components (see instant specification, page 14, last paragraph).  
Smyth further teaches that hypromellose can be present in a range of 2% to 10% (see column 73, Example 11, Table 6.) which anticipates the instantly claimed range (from 1-3% w/w, see above CLAIM INTERPRETATION).
All this will result in the practice of claim 14 with a reasonable expectation of success.

For claims 19 and 26, Smyth teaches that the diluent microcrystalline cellulose is present in an amount of 151.4 mg (see column 8, line 55) which anticipates the instantly claimed ranges.
All this will result in the practice of claims 19 and 26 with a reasonable expectation of success.

For claim 20, Smyth teaches that the disintegrant croscarmellose sodium is present in an amount of 23.0 mg (see column 8, line 56), which anticipates the instantly claimed range.
All this will result in the practice of claim 20 with a reasonable expectation of success.

For claims 22 and 23, Smyth further teaches the presence of the surfactant sodium lauryl sulfate (sodium dodecyl sulfate) which is present in an amount of 4.2 wt. % (see column 8, line 48) which anticipates the range of claim 22.
All this will result in the practice of claims 22 and 23 with a reasonable expectation of success.

For claim 27, Smyth does not teach the amount of 135.4-149.25 mg of microcrystalline cellulose.
However, Smyth teaches that the diluent microcrystalline cellulose is present in an amount of 151.4 mg (see column 8, line 55), which is very close to the claimed range (135.4-149.25 mg).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
All this will result in the practice of claim 27 with a reasonable expectation of success.

For claim 28, the ibrutinib formulations disclosed by Smyth on page 8, lines 41-58 do not include an enteric coating.
All this will result in the practice of claim 28 with a reasonable expectation of success.

Smyth teaches all the limitations of claim 29, except for: “wherein the oral administration of a single dose form produces a total plasma concentration of at least 200 hr.ng/ml”.
However, these PK parameters will depend on the specific formulations, like for example: the concentration of ibrutinib in the formulation, the specific excipients and amount/ratio of excipients in the formulation, specific type of formulation, etc., all of which are made obvious by the formulations disclosed by Smyth.  As such, the same or similar PK parameters are expected 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical formulations comprising ibrutinib disclosed by Smyth, which teaches all the structural limitations of claim 30, do not possess the same material, structural and functional characteristics of the pharmaceutical composition claimed in claim 30 of the instant application. In the absence of evidence to the contrary, the burden is on the applicant to prove that the instantly claimed pharmaceutical composition is different from the pharmaceutical composition/s taught by the prior art and to establish patentable differences. 
See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
All this will result in the practice of claim 29 with a reasonable expectation of success.

2) Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et. al. (US 9,296,753) in view of Sahoo et. al. (WO 2013/179307, 12-2013) and Podhipleux et. al. (US 2005/0276848).

For claim 18 Smyth does not teach the seal coating comprising microcrystalline cellulose and magnesium stearate.  However, Sahoo teaches that microcrystalline cellulose has been effectively used in pharmaceutical formulations as a seal coat similar to HPMC (see for example: page 5, lines 2-3 and lines 12-13; and page 6, lines 20-21). Podhipleux teaches that magnesium stearate has been effectively used in pharmaceutical formulations as a seal coat similar to HPMC (see for example paragraphs [0059] and [0060]).
Before the effective filing date of the invention it would have been prima facie obvious for the skilled in the art to substitute one functional equivalence (any seal coating excipient like HPMC) for another (microcrystalline cellulose and/or magnesium stearate) since the prior art teaches that they function in a similar way, thus resulting in the practice of claim 18 with a reasonable expectation of success.

3) Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et. al. (US 9,296,753) in view of Shu et. al. (US 2016/0038496).

Smyth teaches all the limitations of claim 25, except for the formulation not containing a surfactant.  However, Shu teaches very similar ibrutinib formulations comprising excipients like microcrystalline cellulose (a diluent), croscarmellose sodium (a disintegrant) and Magnesium stearate (a lubricant) which do not contain a surfactant (see for example, page 3, left column paragraphs [002] through [0028]), thus resulting in the practice of claim 25 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
Claim 13 was rejected as obvious over Smyth, and various dependent claims were rejected as obvious over Smyth in view of WO 2013/179307 (“Sahoo”) and US 2005/0276848 (“Podhipleux”). The Office contends that it would have been obvious to arrive at the claimed composition through routine selection of the claimed polymorphic form and various excipients disclosed within the general disclosure of Smyth. Applicants respectfully traverse, and request reconsideration on the grounds that the claimed formulations are unexpectedly superior compared to the prior art. In particular, there is nothing is any of the cited references suggesting that ibrutinib Form C would be superior to any other polymorphic form. As discussed above, Smyth includes an unambiguous preference for Form A. As shown in the instant specification, use of Form C results in dramatically higher plasma concentrations than either the commercial Ibruvia® capsule or an otherwise identical formulation containing polymorphic Form A. For example, a single 140 mg tablet according to the instant invention produced comparable pharmacokinetic results compared to administration of three 140 mg prior art capsules. Specification, page 19-20, Figure 1. Similarly, compositions containing ibrutinib Form C produce 4-5x higher concentrations compared with compositions containing Form A or commercial Ibruvia® capsules. /d., Figure 2. Finally, Figures 4 and 5 demonstrate that the claimed formulations are much more rapidly dissolved in physiologically relevant media compared to either Form A or commercial Ibruvia® capsules These data show that the claimed invention can be used to substantially reduce pill burden (and increase compliance) for patients receiving ibrutinib for cancer. Because these results are significant from a clinical perspective, and completely unpredicted by the prior art, the claims are not obvious over Smyth, either alone or in combination with any of the other cited references.

Examiner’s response:
First, even if Smyth allegedly shows preference for form A, it would be more than obvious to substitute form A with form C as clearly disclosed by Smyth.
Second, the data presented by Applicant comparing formulations comprising form A and form C, simply indicate that these two forms behave differently, but the data does not show anything unexpected.  Applicant was not able to point to a single data point of what is considered unexpected.  The fact that form C might be superior to form A is not an indication of something unexpected, it simply shows that two crystalline forms behave differently.  
According to MPEP 716.02:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
Further MPEP 716.02 (c) I. states:
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (Claims directed to a method of effecting analgesia without producing physical dependence by administering the levo isomer of a compound having a certain chemical structure were rejected as obvious over the prior art. Evidence that the compound was unexpectedly nonaddictive was sufficient to overcome the obviousness rejection. Although the compound also had the expected result of potent analgesia, there was evidence of record showing that the goal of research in this area was to produce an analgesic compound which was nonaddictive, enhancing the evidentiary value of the showing of no addictiveness as an indicia of nonobviousness.). See MPEP § 716.01(d) for guidance on weighing evidence submitted to traverse a rejection.
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) (Claims were directed to a display/memory device which was prima facie obvious over the prior art. The court found that a higher memory margin and lower operating voltage would have been expected properties of the claimed device, and that a higher memory margin appears to be the most significant improvement for a memory device. Although applicant presented evidence of unexpected properties with regard to lower peak discharge current and higher luminous efficiency, these properties were not shown to have a significance equal to or greater than that of the expected higher memory margin and lower operating voltage. The court held the evidence of nonobviousness was not sufficient to rebut the evidence of obviousness.); In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (Evidence of improved feed efficiency in steers was not sufficient to rebut prima facie case of obviousness based on prior art which specifically taught the use of compound X537A to enhance weight gain in animals because the evidence did not show that a significant aspect of the claimed invention would have been unexpected.).


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
June 6, 2022.